Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 5/12/2022 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 are allowed over the closest prior art of Maloney (US 2020/0349362) and Ganjineh et al. (US 2020/0098135), because neither reference can singularly encompass all the features and limitations within the claim(s), nor can said references be combined with any other references to render all said features and limitations within the claim(s) obvious in combination; especially the features of,
after determining the plurality of candidate positions, for each respective candidate position of the plurality of candidate position:
obataining, by the data processing hardware, a respective modeled feature that indicates a condition of the environment when the GNSS receiver receives the plurality of GNSS-related features; and
generating, by the data processing hardware, using a GNSS localization model, a respective probability that the respective candidate position comprises the actual location of the GNSS receiver based on the plurality of GNSS related features, the respective modeled feature, and the respective candidate position;

in combinations with all the rest of the features and limitations within the claim(s).

Depending claims 2-12, 14-24 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644